Monks, J.
Appellee filed a verified petition under tlie second provision oí section 111 oí the act of 1905 (Acts 1905 p. 219, §8710 Burns 1908), asking the appointment of three apiwaisers to reassess the benefits to her real estate on the ground that the amount assessed against it for the improvement of a street of the city “was excessive,” etc. Appraisers were appointed who reduced the amount of appellee’s assessment. Judgment for costs was rendered against appellant.
It has been held by this court that no appeal lies in such proceeding. City of Seymour v. Jordan (1909), 173 Ind. 717; Randolph v. City of Indianapolis (1909), 172 Ind. 510; Wilson v. City of Indianapolis (1909), 172 Ind. 719; City of Indianapolis v. Barnett (1909), 172 Ind. 720; Cook v. City of Butler (1909), 172 Ind. 720. Upon the authority of the cases cited the appeal is dismissed.